Citation Nr: 1216693	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  12-01 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1955.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, granted service connection for bilateral hearing loss and denied service connection for tinnitus.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's tinnitus is etiologically related to noise exposure during active duty service.  


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for tinnitus as it was incurred due to noise exposure during active duty service.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

The record establishes the presence of current tinnitus.  Although a VA audiologist who examined the Veteran in July 2011 stated that the Veteran denied experiencing tinnitus, the Veteran has consistently reported having ringing in his ears in statements to VA.  The Veteran is also considered competent to report the presence of tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent, such as tinnitus); see also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  

Additionally, while service treatment records are negative for findings or complaints of tinnitus, the Veteran reported in November 2008 that he was exposed to acoustic trauma as part of his military service aboard naval vessels.  The July 2011 VA examiner noted in an August 2011 addendum report that the Veteran was exposed to hazardous noise during his service based on his military occupational specialty (MOS) and reported military duties.  The Veteran is considered competent to report injuries incurred during service.  The Board therefore finds that the first two elements of service connection-a current disability and in-service injury-are demonstrated.  

Regarding the third element of service connection, a nexus between the current disability and the in-service injury, the Veteran has reported a continuity of symptoms since service.  In September 2011, the Veteran stated that he experienced tinnitus since active duty service.  The Board finds that the continuity of symptoms reported by the Veteran is credible and establishes a nexus linking his tinnitus to active duty service.  See 38 C.F.R. § 3.303(b).  All the elements necessary for establishing service connection are therefore met and the Veteran's claim for service connection for tinnitus is granted.  

Finally, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  



ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


